MINISTÉRIO DO AMBIENTE E TRANSIÇÃO ENERGÉTICA
DIREÇÃO GERAL DE ENERGIA E GEOLOGIA

CONTRATO PARA ATRIBUIÇÃO DA CONCESSÃO DE EXPLORAÇÃO DE
DEPÓSITOS MINERAIS DE CAULINO E QUARTZO, COM O NÚMERO DE
CADASTRO C-158 E COM A DENOMINAÇÃO DE “OURAÇAS”, NUMA ÁREA
SITUADA NO CONCELHO DE TORRES VEDRAS, À SABRIL - SOCIEDADE

DE AREIAS E BRITAS, LDA.

DATA: 8 de outubro de 2019, —-

LOCAL: Direção-Geral de Energia e Geologia, doravante designada por DGEG, sita na Avenida 5 de
Outubro, n.º 208 (Edifício Santa Maria), 1069-203 Lisboa, ---

PRIMEIRO OUTORGANTE: Estado Português, representado pela Senhora Dr.” Maria Cristina Vieira
Lourenço, Subdiretora-Geral da DGEG, em substituição do Diretor-Geral de Energia e Geologia, ao abrigo
do n.º 1 do Despacho n.º 1925/2019, publicado no Diário da República, 2.º Série, n.º 40, de 26 de fevereiro
de 2019, no exercício das competências subdelegadas pelo Secretário de Estado da Energia, nos termos do
n.º 1.2. do Despacho n.º 1106/2019, publicado no Diário da República, 2.º Série, n.º 22, de 31 de janeiro de
2019, doravante designado por ESTADO, ---

SEGUNDO OUTORGANTE: SABRIL — SOCIEDADE DE AREIAS E BRITAS, Lda., com sede no Vale do
Amieiro, Albergaria dos Doze, 3100 - 081 Albergaria dos Doze, com o Número de Identificação de Pessoa
Coletiva 502 730 455, conforme Certidão Permanente (Código de acesso: representada
pelo Senhor Luís Feteira Silva Vieira, com o Número de Identificação Fiscal" na qualidade de

Gerente mandatado para o efeito, doravante designada por SOCIEDADE. ---
OFICIAL PÚBLICO: Jorge Reis Paredes, Técnico Superior da DGEG, que verificou a identidade, qualidade
e poderes do representante da SOCIEDADE mediante a análise dos referidos documentos apresentados
para a celebração do contrato de concessão identificado em epígrafe, doravante designado por
CONTRATO.

De boa-fé e de forma livre e esclarecida é mutuamente aceite e reciprocamente acordado o CONTRATO,

que se rege pelo que em seguida se dispõe: ---

CLÁUSULA 1.º
(OBJETO DO CONTRATO)

1. Ao abrigo da Lei n.º 54/2015, de 22 de junho, dos artigos 16.º e 21.º do Decreto-Lei n.º 88/90, de 16 de
março, 6, subsidiariamente, dos artigos 278.º e seguintes e do artigo 408.º do Código dos Contratos
Públicos, aprovado pelo Decreto-Lei n.º 18/2008, de 29 de janeiro, na sua atual redação, é atribuída à
SOCIEDADE a concessão de exploração dos depósitos minerais de caulino e quartzo, aos quais
corresponde o número de cadastro C-158 e a denominação de “OURAÇAS, numa área siluada nas
Freguesias de Maxial, Monte Redondo, São Pedro e Santiago, Santa Maria e São Miguel e Matacães,
Concelho de Torres Vedras, Distrito de Lisboa, com 172 hectares, 26 ares e 47 centiares, delimitada
pela poligonal cujos vértices, em coordenadas no sistema PT-TM 06/ETRS 89 (European Terrestrial
Reference System 1989), se indicam: ---|

Vérico |  X(m) Co Ymo

1 | -92735,307 - 60 045,171

2] - 92 667,263 - 60 493,073

Er - 92 957,942 - 60 530,313

- 93 174,580 - 61 030,398

- 93 400,051 - 62 036,553

-94160,035 | -61901,549

- 93 996,335 - 61 383,927

1.

Vértice X(m) Y(m)
[39 - 94235,779 - 61 033,818
10 - 93753,936 - 60 393,241
11 -93671,381 - 60 201,760

Os trabalhos a desenvolver ao abrigo do CONTRATO, em áreas sujeitas a servidões administrativas,
outras restrições de utilidade pública ou a condicionamentos legais, carecem das legais autorizações,
licenças, aprovações ou pareceres favoráveis das entidades com jurisdição nessas áreas, na medida
em que o exercício dos direitos conferidos pelo CONTRATO se encontre proibido, restringido ou
condicionado pela respetiva legislação. ---
As autorizações, licenças, aprovações ou pareceres favoráveis mencionados no número anterior,
deverão ser obtidos pela SOCIEDADE, imputando-se à sua responsabilidade o dever de informar, de
imediato, a DGEG, sobre a sua recusa, retirada, caducidade, revogação ou outra causa de invalidade,
em conjunto com as medidas que tomou e/ou que irá tomar para a sua regularização. ---
CLÁUSULA 2.º
(DOCUMENTOS INSTRUTORES E ALTERAÇÕES CONTRATUAIS)
Todos os documentos relacionados com audições efetuadas a outros organismos públicos, no âmbito
da instrução do pedido de atribuição de direitos, encontram-se arquivados no respetivo processo
administrativo existente na DGEG. —-
Qualquer alteração que seja necessária efetuar ao CONTRATO, que constitua modificação das
respetivas cláusulas, será titulada por adenda ao mesmo, nos devidos termos legais. ---
CLÁUSULA 3.º
(GARANTIA FINANCEIRA)
Para efeitos do artigo 61.º do Decreto-Lei n.º 88/90, em conjugação com o artigo 11.º da Lei n.º
54/2015, a SOCIEDADE presta, à ordem da DGEG, uma caução de montante de € 30.000,00 (trinta mil
euros), sob a forma de depósito na Agência de Gestão da Tesouraria e da Divida Pública - IGCP,

3
E.P.E, na conta caução da DGEG, com o IBAN PT50 078101120112001477841, garantia bancária
autónoma, automática e pagável à primeira solicitação, ou outra forma equivalente, nomeadamente
seguro-caução, na data da assinatura do CONTRATO. ---

2. Em caso de insuficiência da caução referida no número anterior, a DGEG notificará a SOCIEDADE

para prestar a caução eventual a que se refere o artigo 62.º do Decreto-Lei n.º 88/90, indicando o

respetivo montante. ---

3. A(s) caução(ões) prevista(s) na presente cláusula será(ão) liberada(s) e devolvida(s), pela DGEG,
quando forem dadas por cumpridas todas as obrigações legais e contratuais a que a SOCIEDADE se
encontre vinculada. ---

4. A(s) caução(ões) reverterá(ão) para o ESTADO em caso de rescisão do CONTRATO, nos termos da

Cláusula 13.º, —
5. O montante da caução tem por base uma componente fixa de € 30.000,00 (trinta mil euros), nos termos

do nº 1, e uma componente variável nos termos dos números seguintes. ---

Eid

A componente variável decorre do plano de recuperação apresentado. ---

=

Após a aprovação do primeito programa de trabalhos previsto no n.º 1 da Cláusula 7.º, a DGEG
notificará a SOCIEDADE, no prazo de 45 (quarenta e cinco) dias, do valor devido para a componente
variável, calculado através da aplicação da fórmula “Caução recuperação = Ctrec - (Ctrec:Apl) x (Aplvg
+ Árpl)", com a seguinte legenda: ---

e “Apl”: Área do plano de lavra aprovado;

e “Arpl": Área já recuperada dentro do plano de lavra; ---

e “Aplvg': Área do plano de lavra sem qualquer intervenção, definida mediante a subtração à área
do plano de lavra das áreas da escavação, das áreas já recuperadas e em recuperação dentro do
plano de lavra e da área dos anexos, caso estes se encontrem dentro do plano de lavra; ---

e “Ctrec": Custo total do projeto aprovado para a execução do plano de recuperação paisagística. ---

8. Após a receção da notificação do montante referido no número anterior a SOCIEDADE tem um prazo de
45 (quarenta e cinco) dias para apresentar o reforço da caução, ou para a prestação de caução para a

componente variável sempre que o valor desta ultrapassar o valor da caução fixa indicada no ni)

4
10.

MM.

sendo que, nessa situação, o valor da caução para a componente variável a ser nm será a

diferença entre o valor calculado de acordo com a fórmula constante no número anterior e a referida

caução fixa. ---
Não são admitidos valores do custo unitário de recuperação inferior a € 1,0 (um euro) por metro
quadrado (m?), e para o caso de não orçamentação do projeto apresentado, de € 2,0 (dois euros) por
mê,
À caução deve ser reposta no montante indicado nos números anteriores, atendendo à componente fixa
e variável, no prazo estabelecido no n.º 8 e, no prazo de 30 (trinta) dias, sempre que por sua conta seja
efetuado algum pagamento devido ao ESTADO nos termos do CONTRATO, conforme o estabelecido
no n.º 3 do artigo 61.º do Decreto-Lei n.º 88/90, ---
A caução é revista trienalmente com a aprovação dos programas de trabalhos previstos na Cláusula 7.º.
CLÁUSULA 4.º
(PRAZO DA CONCESSÃO)

A concessão de exploração é dada por um período inicial de 25 (vinte e cinco) anos, a contar das
00h00 do dia seguinte ao da data da sua assinatura. ---

O período mencionado no número anterior poderá ser prorrogado por prazo não superior a 15 (quinze)
anos, desde que a SOCIEDADE tenha cumprido com as obrigações legais e contratuais a que se
encontre vinculada, mediante despacho do Diretor-Geral de Energia e Geologia. --

Para o efeito do número anterior, a SOCIEDADE terá de apresentar, junto da DGEG, o pedido de
prorrogação até 6 (seis) meses antes do termo do período de vigência do CONTRATO, instruído com
os seguintes elementos: ---

a) Relatório descrevendo a situação das reservas, bem como de eventuais alterações na economia

da exploração, nos métodos de extração e tratamento e na área demarcada; -—

b) Programa geral de trabalhos que se propõe realizar no período de prorrogação; ---

c) Outros elementos julgados necessários à apreciação do pedido. ---

Atentos os princípios estabelecidos no n.º 2, poderá ser concedida nova prorrogação que não exceda
10 (dez) anos, desde que requerida nos termos do número anterior. ---

5
CLÁUSULA 5.º

(DIREITOS DA SOCIEDADE)

Por força do CONTRATO, a SOCIEDADE fica investida nos direitos previstos na lei, inerentes à respetiva

condição de concessionária. ---

CLÁUSULA 6º
(OBRIGAÇÕES DA SOCIEDADE)

1. Para além das obrigações legais inerentes à respetiva qualidade, a SOCIEDADE obriga-se a: ---

a)

b)

e)

d)

e)

Comunicar à DGEG, com a antecedência de 30 (trinta) dias, a data prevista para o início dos
trabalhos de exploração, tendo em conta que estes deverão ocorrer no período de 36 (trinta e
seis) meses após a data de celebração do CONTRATO; ---

Executar os trabalhos de exploração em conformidade com o plano de lavra e os programas de
trabalho, anuais e trienais aprovados, dentro das áreas de exploração aprovadas; ---

Rever e submeter à DGEG, para a sua aprovação, o plano de lavra no período de 24 (vinte e
quatro) meses após a data de celebração do CONTRATO; ---

Manter a DGEG informada de quaisquer modificações ao pacto social da SOCIEDADE, incluindo a
cedência ou transmissão de quotas, bem como da mudança de órgãos sociais, os quais devem
ser comunicados no prazo de 30 (trinta) dias após a sua realização; ---

Cumprir as instruções que lhe forem transmitidas pela DGEG no âmbito do CONTRATO, —-

2, No âmbito da alínea a) do número anterior a SOCIEDADE, caso não pretenda iniciar a exploração,

deverá obter autorização para a suspensão de exploração nos termos legais, sob pena da concessão

ficar em situação de suspensão ilícita, nos termos do artigo 31.º do Decreto — Lei n.º 88/90, ---

3. A SOCIEDADE compromete-se a dar toda a colaboração na possível criação de complexos industriais,

de comprovada viabilidade económica, relacionados com a atividade, em condições justas e de acordo

com os objetivos de desenvolvimento nacional e regional. ---

4. Caso sejam detetadas, no decurso dos trabalhos de exploração, ocorrências minerais, de reconhecido

valor económico, não incluídas no objeto do CONTRATO nos termos da Cláusula 1.º, a SOCIEDADE
obriga-se a informar a DGEG, indicando também as medidas que se propõe adotar, em face das
características da ocorrência, tendo em vista o seu aproveitamento, ---
CLÁUSULA 7.º

(PROGRAMAS DE TRABALHO)

« Para efeitos do disposto no artigo 28.º do Decreto-Lei n.º 88/90, os programas anuais de exploração,

que poderão compreender um período trienal, deverão ser entregues, em duplicado (o original como

documento escrito, e a cópia em formato digital), até à data indicada no mesmo artigo, para aprovação

da DGEG, devendo o primeiro ser apresentado até 90 (noventa) dias antes da data prevista para o

início dos trabalhos de exploração referida na alínea a) do n.º 1 da Cláusula 6.º. ---

. O programa inicial deverá prever as atividades indispensáveis ao início da exploração, e a data prevista

para o arranque da produção, tendo em conta os prazos e condições estabelecidas na alínea a) do n.º

1 da Cláusula 6.º, ---

. Os programas anuais ou trienais seguintes serão apresentados para aprovação da DGEG, até à data

indicada no artigo 28.º do Decreto-Lei n.º 88/90, ---

. No prazo de 45 (quarenta e cinco) dias a DGEG comunicará à SOCIEDADE as alterações necessárias

para que os programas obtenham aprovação, devendo esta proceder a más no decurso

dos 30 (trinta) dias seguintes. ---

. No caso de as alterações introduzidas nos termos do número anterior se encontrarem em

conformidade com as instruções da DGEG e a elas se limitarem, os programas serão considerados

como aprovados, mediante notificação, da DGEG, nesse sentido. ---

» No caso de a DGEG não se pronunciar no prazo de 45 (quarenta e cinco) dias a partir da data da

apresentação do programa, anual ou trienal, este considerar-se-á tacitamente aprovado, desde que

compatível com o plano de lavra aprovado. ---

- O disposto nos n.ºs 4 a 6 aplicar-se-á, igualmente, às modificações aos programas, anuais e trienais,

que a SOCIEDADE venha a propor, entendendo-se que as alterações não substanciais estão sujeitas a

comunicação prévia. ---

8. A componente variável da caução será revista no âmbito da aprovação do programa de trabalhos nos
termos do n.º 11 da Cláusula 3.º, —-

CLÁUSULA 8.º
(ENCARGOS DE EXPLORAÇÃO)

1. Para além dos encargos tributários legais, a SOCIEDADE terá como encargo de exploração a
obrigação de pagar à DGEG, o valor mais elevado, em € (euros), que resultar dos seguintes termos: ---
a) Como encargo anual fixo, obrigatório e não dependente de laboração da exploração, o montante

de € 5.000,00 (cinco mil euros); ---

b) Como encargo anual variável, uma percentagem de 3% do Valor à Boca da Mina (VBM) dos
produtos mineiros ou concentrados expedidos ou utilizados, calculado através da aplicação da
fórmula “VBM = Quantidade expedida e/ou utilizada dos produtos mineiros no ano X Preço de
referência”, sendo o preço de referência fixado pela DGEG dependendo do seu valor de mercado.

2. Na eventualidade de a concessão ser declarada na situação de suspensão ilícita, nos termos do artigo
31º do Decreto - Lei n.º 88/90, o valor do encargo anual será igual ao dobro do fixado como
obrigatório nos termos da alínea a) do n.º 1, sem prejuízo da instauração e decisão do processo de
rescisão do CONTRATO, por iniciativa do ESTADO. ---

3. Quando o entender justificado, o membro do Governo responsável pela área dos recursos geológicos,
poderá renunciar, total ou parcialmente, à percentagem referida no n.º 1, como contribuição para
garantia da laboração das minas em tempo de crise ou em face de outras circunstâncias anormais que
conduzam à nítida indisponibilidade financeira, provocada por insuficiência de lucros ou por
investimentos na exploração mineira, ---

4. Decorridos 5 (cinco) anos contados a partir da data da assinatura do CONTRATO, e,
subsequentemente, no fim de cada período de 5 (cinco) anos, poderá proceder-se à revisão do
encargo de exploração referido na presente cláusula de forma a obter a sua atualização, tendo em
conta, entre outros fatores relevantes, a evolução geral dos mercados, os progressos tecnológicos e os

contratos ou condições vigentes para depósitos de características análogas. --
1.

2

CLÁUSULA 9.º
(RELATÓRIOS DE ACTIVIDADE E CONFIDENCIALIDADE DOS ELEMENTOS)

Para efeitos do disposto no artigo 52.º do Decreto-Lei n.º 88/90, a SOCIEDADE obriga-se a apresenta:
na DGEG, para a sua aprovação, em duplicado (o original como documento escrito, e a cópia em
formato digital), devendo as peças de desenho ser em formato “*.shp," ou outro editável: ---

a) Um relatório de exploração, até ao fim do mês de março de cada ano, contendo todos os
elementos que permitam avaliar a atividade desenvolvida no ano anterior, designadamente, os
relativos à exploração, indicando as quantidades expedidas e as mantidas em poder da
SOCIEDADE, as características do minério extraído, os meios técnicos utilizados e o pessoal
empregue; ---

b) Outros relatórios, análises e estudos eventualmente elaborados pela SOCIEDADE, ou por
entidades com quem contrate, com interesse para o melhor conhecimento dos depósitos minerais
e dos processos de exploração. ---

Os relatórios mencionados no número anterior incluirão peças desenhadas e os demais elementos que

permitam avaliar a atividade desenvolvida e os resultados obtidos. ---

Os relatórios técnicos, e respetivos elementos de informação, devem ser redigidos na língua

portuguesa, sem prejuízo da possibilidade de apresentação de elementos complementares redigidos

em língua distinta, mediante prévia autorização da DGEG na sequência de pedido fundamentado da

SOCIEDADE.--

A SOCIEDADE bem como quaisquer entidades que com ela cooperem, designadamente as

subcontratadas, e os serviços oficiais, deverão manter como confidenciais todos os elementos de

natureza técnico-económica, obtidos no exercício das atividades objeto do CONTRATO, salvo
autorização expressa da DGEG ou da SOCIEDADE, conforme os casos, para a sua divulgação. ---

Para efeitos do disposto no n.º 4 do artigo 52.º do Decreto-Lei n.º 88/90, entende-se que não constitui

violação do dever de contidencialidade a divulgação ou cedência de elementos fornecidos pela

SOCIEDADE em execução do disposto naquele artigo, quando realizadas no âmbito e em ligação com:
a) O exercício das competências da DGEG ou do Laboratório Nacional de Energia e Geologia, em
matéria de elaboração de estatísticas e do serviço público de cartografia geológica; ---

b) A instrução de quaisquer processos relativos a ilícitos civis, de mera ordenação social ou penais
ou respeitantes à violação de regras de disciplina da atividade mineira. ---

6. Cessa o dever de confidencialidade relativamente a elementos de informação fornecidos nos termos da
presente cláusula, sempre que os mesmos respeitem a qualquer área em relação à qual o CONTRATO
deixe de produzir efeitos. ---

CLÁUSULA 10.º
(PENALIDADES CONTRATUAIS)

4. O incumprimento, pela SOCIEDADE, dos deveres ou obrigações emergentes do CONTRATO, assim
como das determinações da DGEG emitidas no âmbito da Lei ou do CONTRATO, poderá ser
sancionado pela aplicação de penalidades contratuais, cujo montante variará, em função da respetiva
gravidade, entre € 1.000,00 (mil euros) e € 100.000,00 (cem mil euros). ---

2. A determinação das penalidades referidas no número anterior encontra-se sempre dependente da
notificação prévia da SOCIEDADE para reparar o incumprimento, dentro de um prazo fixado de acordo
com critérios de razoabilidade, e terá sempre em atenção a defesa do interesse público nos termos do
CONTRATO. ---

3. A determinação e aplicação, sempre precedida de audiência prévia da SOCIEDADE, das penalidades
mencionadas no n.º 1 constitui competência da DGEG. ---

4. Caso a SOCIEDADE não proceda ao pagamento voluntário das penalidades que lhe forem aplicadas no
prazo de 90 (noventa) dias a contar da sua determinação e notificação pela DGEG, proceder-se-á à
execução da garantia financeira prestada nos termos da Cláusula 3.º, devendo a SOCIEDADE proceder
à reposição do valor retirado no prazo máximo de 30 (trinta) dias, conforme o estabelecido no nº3 do
artigo 61.º do Decreto-Lei n.º 88/90. ---

5. Caso a SOCIEDADE não proceda à reposição do valor retirado à garantia financeira nos termos do

número anterior, proceder-se-á em conformidade com o disposto na Cláusula 13.2, —

10
. À aplicação das penalidades contratuais não tem a natureza de sanção penal, não an o direito

do ESTADO de ser ressarcido nos termos gerais de direito pelos prejuízos causados pelo incumprimento
da SOCIEDADE. ---

. A SOCIEDADE não poderá ser duplamente sancionada pela prática de facto ilícito da mesma natureza. -

CLÁUSULA 11.º
(CADUCIDADE)

+ O CONTRATO caduca no termo do prazo do respetivo período de vigência, extinguindo-se as relações
contratuais existentes entre as partes outorgantes, sem prejuízo das disposições que, pela sua
natureza ou pela sua letra, se destinem a perdurar para além daquela data. ---

. Sempre que se verifique algum facto suscetível de conduzir à sua extinção, a SOCIEDADE informará,
de imediato, a DGEG, devendo adotar as medidas que, em face das circunstâncias do caso, se
ajustem às finalidades do CONTRATO. ---

. A DGEG fará publicar em Diário da República a caducidade do CONTRATO, indicando o facto que a
determinou, ---

. À caducidade do CONTRATO não exonera a SOCIEDADE do cumprimento das obrigações legais e
contratuais vencidas até àquela data, aplicando-se com as necessárias adaptações o disposto no n.º 4
da Cláusula 14.º, respondendo a garantia financeira prevista na Cláusula 3.º pelos valores devidos e
não pagos voluntariamente. ---

CLÁUSULA 12.º
(EXTINÇÃO POR ACORDO ENTRE AS PARTES)

- Sempre que o ESTADO ou a SOCIEDADE pretendam extinguir o CONTRATO nos termos da alínea b)
do artigo 22.º da Lei n.º 54/2015, deverão, após consulta à outra parte, propor-lhe o projeto de acordo
revogatório, e respetivos termos, onde se preveja, nomeadamente, o destino a dar aos bens afetos à
exploração. ---

+ Acordados os termos do projeto, será celebrado o acordo revogatório, procedendo-se à publicação do

respetivo extrato. ---

u
. A extinção do CONTRATO nos termos da presente cláusula não exonera a SOCIEDADE do

cumprimento das obrigações legais e contratuais a que se encontre vinculada até à data da assinatura
do acordo revogatório. ---
CLÁUSULA 13.º

(RESCISÃO DO CONTRATO POR INICIATIVA DO ESTADO)

. Para além do disposto no n.º 2 do artigo 34.º do Decreto-Lei n.º 88/90, o ESTADO poderá ainda

rescindir o CONTRATO quando a SOCIEDADE: ---

a) Não cumpra com as obrigações constantes nas Cláusulas 3.º, 6.2, 7.º, 8.º, 9.º e 10.º; ---

b) Não cumpra com as instruções transmitidas, pela DGEG, no âmbito do CONTRATO; —-

c) Não cumpra com decisões judiciais ou arbitrais respeitantes ao CONTRATO. --
Sem prejuízo do disposto no número anterior, o ESTADO pode ainda resolver o CONTRATO por
razões de interesse público, devidamente fundamentado. —-
A verificar-se o registo de uma, ou mais, das situações previstas nos números anteriores, proceder-se-
á à instauração do procedimento de rescisão do CONTRATO, mediante a notificação da SOCIEDADE
dos fundamentos invocados e fixado um prazo não inferior a 30 (trinta) dias para a apresentação de
defesa escrita, em cumprimento do disposto no n.º 3 do artigo 34.º do Decreto-Lei n.º 88/90, na
sequência do qual o ESTADO tomará a sua decisão. ---
A rescisão do CONTRATO, nos termos da presente cláusula, tem como consequência a perda dos
direitos atribuídos pela respetiva celebração e implica a perda da garantia financeira prevista na
Cláusula 3º, pelo valor correspondente ao incumprimento do CONTRATO, sem prejuízo das
indemnizações a que o ESTADO tenha direito, nos termos gerais de direito.

CLÁUSULA 14:º
(RESOLUÇÃO DO CONTRATO POR INICIATIVA DA SOCIEDADE)

A SOCIEDADE, mediante declaração entregue na DGEG, poderá resolver o CONTRATO quando, por
facto independente da sua vontade e imprevisto, a exploração só possa continuar em circunstâncias

excessivamente onerosas, que não caibam nos riscos normais da atividade mineira, designadamente,

12
3

quando ocorra alteração anormal das condições técnicas de exploração ou quebra E e

previsivelmente duradoura das condições de mercado e cotações, —-

Com vista à produção dos efeitos, legais e contratuais tidos por necessários, a declaração mencionada
no número anterior deverá ser apresentada com a antecedência de 60 (sessenta) dias em relação à
data da resolução pretendida e ser instruída, cumulativamente, com: ---

a) Todos os elementos que, no entendimento da SOCIEDADE, bastem para prova da existência do
fundamento da resolução, com base nos trabalhos já executados, demonstrando, técnica ou
economicamente, a inviabilidade prática da revelação dos recursos; ---

b) A descrição do tipo e volume de trabalhos e investimentos realizados e a realizar até à data indicada
para a resolução. ---

A DGEG dará conhecimento, por escrito, à SOCIEDADE da decisão do ESTADO proferida sobre a

declaração de resolução e, se aceite, promoverá a sua publicação nos termos legais. ---

À resolução do CONTRATO, nos termos da presente cláusula, não exonera à SOCIEDADE do

cumprimento das obrigações, legais e contratuais, a que se encontre vinculada até à data da resolução,

nem das obrigações legais relativas à proteção dos trabalhos mineiros e à desocupação/recuperação

de terrenos, salvo se a realização destes últimos for dispensada, bem como à proteção do ambiente e

à recuperação paisagística. ---

Os anexos, obras e bens imóveis afetos à exploração ficarão sujeitos ao regime estabelecido nos n.ºs 4

a 7 do artigo 34.º do Decreto-Lei n.º 88/90. --

CLÁUSULA 15.º
(FORO COMPETENTE E ARBITRAGEM)

Para todas as questões emergentes do CONTRATO é competente o Tribunal Administrativo

territorialmente competente, com expressa renúncia a qualquer outro. ---

Sem prejuízo do disposto no número anterior, quaisquer litígios relativos, designadamente, à

interpretação, execução, incumprimento, invalidade ou resolução do CONTRATO podem ser dirimidos

por Tribunal Arbitral, devendo, nesse caso, ser observadas as seguintes regras: ---

13
a) Sem prejuízo do disposto nas alíneas seguintes, a arbitragem far-se-á de acordo com as regras
processuais definidas pelos árbitros; ---

b) OTribunal Arbitral tem sede em Lisboa e é composto por três árbitros; —

c) O ESTADO designa um árbitro, a SOCIEDADE designa um outro árbitro e o terceiro, que preside,
é cooptado pelos dois designados; ---

d) No caso de alguma das partes não designar árbitro ou no caso dos árbitros designados pelas
partes não acordarem na escolha do árbitro-presidente, deve este ser designado pelo Presidente
do Tribunal Central Administrativo territorialmente competente. ---

. A submissão de qualquer questão a arbitragem não exonera as partes outorgantes do pontual e
atempado cumprimento das disposições do CONTRATO, nem exonera a SOCIEDADE do cumprimento
das determinações do ESTADO que, no seu âmbito, lhe sejam comunicadas, nem permite qualquer
interrupção do normal desenvolvimento das atividades integradas na atribuição de direitos de
exploração, que deverão continuar a processar-se nos termos em vigor à data de submissão da
questão até que uma decisão final seja obtida relativamente à matéria em causa, exceto se o contrário
for determinado pelo ESTADO. ---

. O Tribunal Arbitral decide segundo o direito constituído, e da sua decisão não cabe recurso. ---

CLÁUSULA 16.

(NOTIFICAÇÕES)

. Todas as comunicações, notificações e demais correspondência relacionada com a execução do

CONTRATO serão enviadas para a sede da SOCIEDADE, ou para o endereço de correio eletrónico

“geralQ sabril pt”. ---

, Qualquer mudança do domicílio e/ou do endereço de correio eletrónico mencionados no número

anterior será prontamente comunicada à DGEG. ---

. A SOCIEDADE será notificada, preferencialmente, por correio eletrónico, ou por carta registada, em

conformidade com o disposto nos números anteriores, ---

. As notificações por correio eletrónico, efetuadas de acordo com o disposto na presente cláusula,

presumem-se feitas na data assinalada no respetivo recibo de entrega, de obrigatória emissão por

14
parte da SOCIEDADE no prazo de 3 (três) dias após o seu envio, sob pena do recurso ao disposto nos
números seguintes. ---
As notificações por carta registada efetuadas nos termos dos nºs 1 a 3 presumem-se feitas no 5.º
(quinto) dia posterior ao do registo ou no 1.º (primeiro) dia útil seguinte a esse, quando o não seja, não
produzindo efeitos anteriores, ---

. Às presunções previstas nos n.ºs 4 e 5 só podem ser ilididas pela SOCIEDADE quando o facto da

receção da notificação ocorra em data posterior à presumida, por razões que não lhe sejam imputáveis.

O CONTRATO, feito em original e cópia, é constituído por 16 (dezasseis) páginas numeradas, todas

rubricadas pelos intervenientes (outorgantes, oficial público e testemunhas), à exceção da última página por

conter as assinaturas, ficando o ariginal em arquivo da DGEG. -—

Foram de tudo testemunhas presentes o Senhor Dr.º José Carlos Silva Pereira e a Senhora Eng.º Patrícia
Falé, respetivamente, Diretor dos Serviços de Minas e Pedreiras e Chefe da Divisão de Minas e Contratação
da DGEG, que com os outorgantes vão assinar, depois de lido em voz alta por mim, Jorge Reis Paredes,

que o mandei dactilografar e também assino. ---

Ft TON e
(Maria Cristina Vieira Lourenço)

CX E O
(Luís Feteira Silva Vieira)

(Patrícia Falé)

is A

(Jorge Reis Paredes)

